Citation Nr: 0211996	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than May 22, 1998, 
for the award of a 50 percent disability rating for post-
concussion syndrome with recurrent headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from August 1990 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The records show that the veteran recently moved to Minnesota 
and her file was transferred to the St. Paul, Minnesota RO.  


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of the October 1995 
rating decision that continued a 10 percent rating for post-
concussion syndrome with recurrent headaches; that decision 
is final.  

2.  The veteran's claim for an increased rating was received 
on May 22, 1998.  

3.  A rating decision in January 2000 increased the rating 
for post-concussion syndrome with recurrent headaches to 
50 percent disabling, effective from May 22, 1998.  

4.  It is not ascertainable whether an increase in disability 
occurred between May 22, 1997, and May 22, 1998.  


CONCLUSION OF LAW

The criteria for an effective earlier than May 22, 1998, for 
the award of a 50 percent disability rating for post-
concussion syndrome with recurrent headaches are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400(o)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
January 2000 rating decision, June 2000 statement of the 
case, and, in particular, the Board's December 2000 Remand 
and the March 2002 supplemental statement of the case, the 
veteran and her representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate her claim.  They were 
specifically advised of the evidence needed to substantiate 
the claim on appeal.  The veteran was asked whether she was 
treated for her service-connected disability from March 1997 
to March 1998 and was advised that the RO would obtain the 
records of any such treatment.  The veteran responded that 
she did not receive any medical care at all for her service-
connected disability during that period.  Accordingly, the 
appellant has been properly apprised of the notice provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

The record shows that a rating decision in December 1992 
granted service connection for the stated disability, 
effective from March 5, 1992, the date of the veteran's 
separation from service.  Although two review examinations 
were scheduled, those examinations were not conducted because 
the veteran had moved.  

On September 18, 1995, communication was received from the 
veteran, requesting that her review examination be 
rescheduled.  The examination was conducted and a rating 
decision in December 1995, continued the assigned 10 percent 
evaluation.  The veteran was notified of that determination 
on December 12, 1995.  In November 1996, a notice of 
disagreement as to the rating was received from the veteran.  
A rating decision in January 1997 increased the rating for 
the service-connected disability to 30 percent disabling, 
effective from September 18, 1995.  A statement of the case 
was mailed to the veteran on February 10, 1997.  No further 
communication regarding her disability compensation claim was 
received from the veteran until May 22, 1998, at which time 
she requested an increase in her disability rating.  

The regulations provide that the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that in increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  

In this case, the RO assigned May 22, 1998, as the effective 
date for the 50 percent rating for the disability.  That date 
was the date that the RO received the veteran's claim for an 
increased rating.  The Board finds that an earlier effective 
might possibly be assigned in this case under two 
circumstances.  

First, if the veteran had perfected the appeal she initiated 
in January 1997, her previous increased rating claim would 
remain open and the disability would be evaluated, based on 
all of the evidence received from the date she requested that 
her review examination be rescheduled.  However, the record 
does not show that the veteran perfected her appeal of the 
December 1995 rating decision.  She was first notified of 
that determination in December 1995 and a statement of the 
case was mailed to her on February 10, 1997.  Therefore, she 
had until April 11, 1997, to file a substantive appeal with 
the RO in order to perfect her appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991).  However, no further communication was 
received from the veteran regarding her disability 
compensation claim until May 22, 1998, more than a year 
later.  Therefore, the Board finds that the veteran did not 
file a timely substantive appeal and the December 1995 rating 
decision became final.  

Her contention that the 50 percent rating should be should be 
effective date from September 18, 1995, because her headaches 
had been increasing in severity and frequency since that time 
does not furnish a basis for such an earlier date.  Because 
the December 1995 was final, 38 C.F.R. § 3.400(o)(2) provides 
that the effective date for an increased rating can normally 
be no earlier than the date of receipt of the veteran's claim 
for an increased rating.  In this case, the veteran's 
increased rating claim was received on May 22, 1998.  

Nevertheless, § 3.400(o)(2) states that the effective date 
shall be the earliest date that it is ascertainable that an 
increase in disability occurred, if such an increase occurred 
up to one year prior to the date of receipt of the claim for 
increase.  However, there is no medical evidence of record 
regarding the service-connected disability between May 22, 
1997, and May 22, 1998, to determine whether such an increase 
in disability had occurred during that period, and the 
veteran has indicated that she did not receive any medical 
care whatsoever for the disability during the period.  
Accordingly, there is no way to ascertain by medical evidence 
whether an increased rating was warranted prior to May 22, 
1998.  Therefore, that date is the earliest that can be 
assigned for the increased rating.  

Because the RO has already assigned May 22, 1998, as the 
effective date for the 50 percent rating for the veteran's 
service-connected disability, no earlier date may be assigned 
and her appeal must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An effective date earlier than May 22, 1998, for the award of 
a 50 percent is rating for post-concussion syndrome with 
recurrent headaches is denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

